EXHIBIT 10.7

Execution Version

AMENDMENT NO. 1 TO TRANCHE A SECURITY AGREEMENT

This Amendment No. 1 to Tranche A Security Agreement (this “Amendment”) is
entered into as of April 4, 2006, by and between Radnor Holdings Corporation
(the “Company”), each of the other Obligors identified on the signature pages
hereof and Tennenbaum Capital Partners, LLC, as collateral agent (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

RECITALS

WHEREAS, the Obligors and the Collateral Agent are parties to that certain
Tranche A Security Agreement dated as of December 1, 2005 (the “Tranche A
Security Agreement”; each capitalized term used and not otherwise defined herein
shall have the meaning assigned to such term (whether directly or by reference
to another agreement or document) in the Tranche A Security Agreement);

WHEREAS, the Obligors and the Collateral Agent are party to that certain
Amendment No. 1 to Credit Agreement of even date herewith, pursuant to which the
Company has requested that the Lenders party thereto make additional loans to
the Company in an aggregate principal amount not to exceed $23,500,000;

WHEREAS, the Company and each other Obligor will benefit by virtue of such
additional loans and the other financial accommodations extended to Company by
the Agent and the Lenders from time to time; and

WHEREAS, the execution and delivery by the Obligors of this Amendment is a
condition precedent to the obligations of the Lenders to make such additional
loans.

NOW, THEREFORE, the parties agree as follows:

I. AMENDMENTS

Section 1.1. Amendment to the Preambles of the Tranche A Security Agreement. The
Preambles of the Tranche A Security Agreement are hereby amended by deleting the
final paragraph thereof and replacing it with the following:

“The Obligors, the other Guarantors party thereto, the Lenders party thereto and
Tennenbaum Capital Partners, LLC, as Agent, are parties to that certain
Amendment No. 1 to the Credit Agreement, dated as of April 4, 2006 (“Amendment
No. 1”). The Credit Agreement, as amended thereby, provides, subject to the
terms and conditions thereof, for the extension of the Tranche C Loans
referenced therein (the “Tranche C Loans”) by the Company to the Lenders



--------------------------------------------------------------------------------

referenced therein in an initial aggregate principal or face amount not
exceeding $23,500,000, which Tranche C Loans and all other Obligations (as
defined in the Credit Agreement) are guaranteed by certain of the Obligors and
the other Guarantors referenced therein.

To induce said Lenders to make the Tranche A Loans and the Tranche C Loans, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Obligor has agreed to grant a security interest in
the Tranche A Collateral (as hereinafter defined) as security for the Secured
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:”

Section 1.2. Amendment to Section 1(c) of the Tranche A Security Agreement.
Section 1(c) of the Tranche A Security Agreement is hereby amended by deleting
and replacing, or adding thereto, as the case may be, the following definitions
in proper alphabetical order:

““Material Adverse Effect” means a material adverse effect on the business,
assets, consolidated financial condition or results of operations or business
prospects of the Company and its Subsidiaries taken as a whole, or on the
ability of any Obligor to perform its obligations under the Credit Agreement,
any Tranche A Note, any Tranche C Note or any Tranche A Collateral Document.”

““Secured Obligations” means, collectively, (a) in the case of the Company, the
principal of, Prepayment Premium, if any, and interest on, the Tranche A Loans
and the Tranche C Loans and all other amounts whatsoever now or hereafter from
time to time owing by the Company to the Secured Parties, or any of them, under
the Credit Agreement, the Tranche A Notes, the Tranche C Notes or any Tranche A
Collateral Document, (b) in the case of the other Obligors, the obligations of
said Obligors in respect of the Guarantees and all other amounts whatsoever now
or hereafter from time to time owing by said Obligors to the Secured Parties, or
any of them, under the Credit Agreement or any Tranche A Collateral Document,
and (c) all other Obligations, except, in each case, the principal of,
prepayment premium, if any, and interest on, the Tranche B Loans and the
Guarantees of payment thereof.”

““Secured Parties” means, collectively, the Lenders holding (and the beneficial
owners of any interest in) the Tranche A Loans, the Tranche C Loans, the Agent
and the Collateral Agent.”

II. REPRESENTATIONS AND WARRANTIES; REAFFIRMATION

Section 2.1. Representations and Warranties. Each Obligor hereby represents and
warrants that the representations and warranties contained in the Tranche A
Security Agreement are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of the
date of this Amendment, and that no Default or Event of Default has occurred and
is continuing.

 

2



--------------------------------------------------------------------------------

Section 2.2. Reaffirmation. Each Obligor hereby pledges and ratifies,
acknowledges and confirms its pledge to the Collateral Agent for the benefit of
the Secured Parties and hereby grants and ratifies, acknowledges, confirms and
continues its grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of such Obligor’s right, title and interest
in, to and under the Collateral to secure the payment and performance of the
Secured Obligations, as amended hereby.

III. MISCELLANEOUS.

Section 3.1. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall he deemed an original, but all of which
together shall constitute one instrument.

Section 3.2. Operative Document. This Amendment shall constitute an Operative
Document and shall be subject to the provisions regarding governing law, waiver
of jury trial, jurisdiction and venue applicable to the Credit Agreement.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

OBLIGORS: RADNOR HOLDINGS CORPORATION By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President WINCUP HOLDINGS, INC. By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President RADNOR CHEMICAL CORPORATION By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President STYROCHEM U.S., LTD. By:   STYROCHEM
GP, L.L.C., its general partner By:   RADNOR CHEMICAL CORPORATION, its sole
member By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President

[Amendment No. 1 to Tranche A Security Agreement]



--------------------------------------------------------------------------------

RADNOR DELAWARE II, INC. By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President STYROCHEM DELAWARE, INC. By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President WINCUP TEXAS, LTD. By:   WINCUP GP,
L.L.C., its general partner By:   WINCUP HOLDINGS, INC., its sole member By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President STYROCHEM GP, L.L.C. By:   RADNOR
CHEMICAL CORPORATION, its sole member By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President STYROCHEM LP, L.L.C. By:   RADNOR
CHEMICAL CORPORATION, its sole member By:  

/s/ Paul D. Ridder

Name:   Paul D. Ridder Title:   President

[Amendment No. 1 to Tranche A Security Agreement]



--------------------------------------------------------------------------------

WINCUP GP, L.L.C. By: WINCUP HOLDINGS, INC., its sole member By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President WINCUP LP, L.L.C. By: WINCUP
HOLDINGS, INC., its sole member By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President

[Amendment No. 1 to Tranche A Security Agreement]



--------------------------------------------------------------------------------

COLLATERAL AGENT TENNENBAUM CAPITAL PARTNERS, LLC, as Collateral Agent By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Partner

[Amendment No. 1 to Tranche A Security Agreement]